


109 HRES 963 IH: Congratulating and thanking Secretary of

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 963
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mrs. Tauscher (for
			 herself, Mr. Honda,
			 Mr. Oberstar,
			 Ms. Pelosi,
			 Mr. Dreier,
			 Ms. Matsui,
			 Mrs. Napolitano,
			 Ms. Zoe Lofgren of California,
			 Mr. Lantos,
			 Mrs. Capps,
			 Mr. Farr, Mr. Becerra, Mr.
			 Sherman, Ms. Watson,
			 Mr. Costa,
			 Ms. Linda T. Sánchez of California,
			 Mr. Berman,
			 Mr. George Miller of California,
			 Mr. Lewis of California,
			 Ms. Woolsey,
			 Ms. Eshoo,
			 Mr. Gary G. Miller of California,
			 Mr. Schiff,
			 Mr. Calvert,
			 Ms. Lee, Ms. Harman, Mr.
			 Davis of Tennessee, Ms. Eddie Bernice
			 Johnson of Texas, Ms.
			 Norton, Mr. Holden,
			 Mr. Larsen of Washington,
			 Mr. Simmons,
			 Mr. Bishop of New York,
			 Mr. Cummings,
			 Mr. Boozman,
			 Ms. Berkley,
			 Mr. Coble,
			 Mr. Matheson,
			 Mr. Blumenauer,
			 Mr. Shuster,
			 Mr. Boustany,
			 Ms. Solis,
			 Ms. Millender-McDonald,
			 Mr. DeFazio,
			 Mr. Porter,
			 Mr. Waxman,
			 Mr. Higgins,
			 Mr. Thompson of California,
			 Mr. Carnahan,
			 Mr. Cardoza,
			 Mr. Campbell of California,
			 Mr. Radanovich,
			 Mr. Kennedy of Minnesota,
			 Ms. Roybal-Allard,
			 Mr. Bilbray,
			 Mr. Rohrabacher,
			 Mr. Issa, Mr. Herger, Mr.
			 Daniel E. Lungren of California, Mr.
			 Royce, Mr. Baca,
			 Mrs. Davis of California,
			 Mr. Gallegly,
			 Ms. Bordallo,
			 Mr. Faleomavaega,
			 Mr. Stark,
			 Mr. Thomas,
			 Mr. Filner,
			 Ms. Waters,
			 Ms. Loretta Sanchez of California, and
			 Mr. Petri) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Congratulating and thanking Secretary of
		  Transportation Norman Y. Mineta for his 40 years of dedicated service to the
		  people of the United States.
	
	
		Whereas on July 7, 2006, Secretary Mineta completed his
			 service as Secretary of Transportation as the longest serving Secretary of
			 Transportation in the Department of Transportation’s 40-year history;
		Whereas Secretary Mineta’s life has been the story of a
			 man who never shied away from a challenge and who broke numerous barriers along
			 the way;
		Whereas throughout his career, Secretary Mineta has
			 championed the goal of equal rights and equal opportunity for all
			 Americans;
		Whereas Secretary Mineta’s legacy of public service began
			 when he enlisted in the United States Army in 1953 and served honorably until
			 1956 in defense of our Nation;
		Whereas Secretary Mineta served on the city council of the
			 city of San Jose from 1967 to 1971 and later served as the mayor of the city of
			 San Jose, making him the first Asian American mayor of a major American
			 city;
		Whereas Secretary Mineta was elected a Member of Congress
			 in 1974 and served in that capacity until 1995, during which time he served as
			 chairman of the Committee on Public Works and Transportation of the House of
			 Representatives and chairman of the Committee’s Aviation, Public Buildings, and
			 Surface Transportation Subcommittees;
		Whereas during his time in Congress, Secretary Mineta
			 championed the Civil Liberties Act of 1988, which offered an official apology
			 to the 120,000 Americans of Japanese ancestry who, as he did, suffered
			 internment and evacuation by the United States Government during World War
			 II;
		Whereas during Secretary Mineta’s career on the Committee
			 on Public Works and Transportation, he championed increases in investment for
			 transportation infrastructure and was a key author of the landmark Intermodal
			 Surface Transportation Efficiency Act of 1991;
		Whereas the Intermodal Surface Transportation Efficiency
			 Act of 1991 encouraged States, metropolitan planning agencies, and public
			 transit agencies to consider multimodal solutions to surface transportation
			 problems and led to major increases in public transit ridership and bicycle and
			 pedestrian use;
		Whereas during Secretary Mineta’s service as chairman of
			 the Surface Transportation Subcommittee he moved the transportation provisions
			 of the Americans with Disabilities Act through the Committee, opening
			 opportunities for people with disabilities to more fully participate in their
			 communities;
		Whereas during his service in the Congress, Secretary
			 Mineta spearheaded the creation of the Congressional Asian Pacific American
			 Caucus in 1994 to promote and advocate for Asian Pacific American issues and
			 served as its first Chairman;
		Whereas Secretary Mineta founded the Asian Pacific
			 American Institute for Congressional Studies in 1995 to effectively enhance and
			 increase the participation of the Asian Pacific American community in the
			 democratic process at the national, State, and local levels;
		Whereas after his retirement from Congress, Secretary
			 Mineta served as Secretary of Commerce in 2000 and 2001 becoming the first
			 Asian Pacific American to serve in the Cabinet;
		Whereas Secretary Mineta became the first Asian Pacific
			 American Cabinet member to serve in successive administrations for two
			 different political parties when he was appointed Secretary of Transportation
			 by President George W. Bush in 2001;
		Whereas on September 11, 2001, as Secretary of
			 Transportation, Secretary Mineta acted in the defense of our Nation by ordering
			 the Federal Aviation Administration to restrict our Nation’s airspace, prevent
			 further aircraft takeoffs, and land all aircraft, resulting in 4,836 aircraft
			 landings in 2 hours and 12 minutes;
		Whereas after enactment of the Aviation and Transportation
			 Security Act in November 2001, Secretary Mineta oversaw implementation of a
			 major overhaul of aviation security, including establishing the Transportation
			 Security Administration, hiring and training a workforce of 45,000 passenger
			 and baggage screeners, and the installation of thousands of explosive detection
			 systems and explosive trace detection machines to screen all checked
			 baggage;
		Whereas in implementing the Aviation and Transportation
			 Security Act, Secretary Mineta ensured that the Department of Transportation
			 met all of the statutory deadlines to improve aviation security, including many
			 security mandates that required action within one year of enactment;
		Whereas in honor of his public service and commitment to
			 the city of San Jose, the San Jose Airport was officially rededicated as the
			 Norman Y. Mineta San Jose International Airport in 2001;
		Whereas Secretary Mineta played an important role in the
			 passage of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (SAFETEA–LU) which seeks to strengthen the legacy of
			 the Intermodal Surface Transportation Efficiency Act of 1991; and
		Whereas Secretary Mineta’s record of public service and
			 his dedication to our Nation should be held in the highest esteem: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 congratulates and thanks Secretary of Transportation Norman Y. Mineta for his
			 long career of public service and commitment to the Nation.
		
